COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                          §

 TEXAS DEPARTMENT OF                          §              No. 08-17-00047-CV
 TRANSPORTATION,
                                              §                Appeal from the
                      Appellant,
                                              §               171st District Court
 v.
                                              §            of El Paso County, Texas
 GENARO FLORES,
                                              §             (TC# 2014-DCV1263)
                      State.
                                           §
                                         ORDER

        The Court GRANTS the Appellant’s third motion for extension of time within which to

file the reply brief until October 1, 2018. NO FURTHER MOTIONS FOR EXTENSION OF

TIME TO FILE THE APPELLANT’S REPLY BRIEF WILL BE CONSIDERED BY THIS

COURT.

        It is further ORDERED that the Hon. Susan Desmarais Bonnen, the Appellant’s attorney,

prepare the Appellant’s reply brief and forward the same to this Court on or before October 1,

2018.

        IT IS SO ORDERED this 6th day of September, 2018.

                                                   PER CURIAM

Before McClure, C.J., Rodriguez and Palafox, JJ.